DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
Claims 1-11 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 20200141829 A1(Marino). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1, Marino discloses leak detecting device for a fluid filled vessel (claim 1, line 1) comprising: 
a housing having a continuous perimeter edge sized to extend around an underwater surface, the housing forming a hollow interior ( lines 3-5) and comprising: 
a first aperture formed through a wall of the housing (lines 6-7), and a second aperture formed through the wall of the housing (lines 15-17); 
a rod extending through the first aperture of the housing, having a first end on an interior side of the housing and a second end on an exterior side of the housing (lines 6-9); 
an anchoring attachment secured to the first end of the rod (lines 10-11); and 
a resilient member secured to the perimeter edge of the housing (lines 12-14).
Claims of Instant Application 17/144,811
 
Claims of Patent No. US 20200141829
7. The leak detecting device according to claim 1 wherein the housing is made of a transparent material.
 
5. The leak detecting device according to claim 1 wherein the housing is made of a transparent material.
8. The leak detecting device according to claim 1 wherein the housing is made of an opaque material.
 
6. The leak detecting device according to claim 1 wherein the housing is made of an opaque material.
9. The leak detecting device according to claim 1 further comprising: a flow meter coupled to the second aperture to indicate a flow of fluid into or out of the interior of the housing.
 
8. The leak detecting device according to claim 1 further comprising: a flow meter coupled to the opening to indicate a flow of fluid into or out of the interior of the housing.
10. The leak detecting device according to claim 9 wherein the flow meter is transparent.
 
9. The leak detecting device according to claim 8 wherein the flow meter is transparent to allow a user to view a flow of a dye past the flow meter.
11. The leak detecting device according to claim 1 further comprising a flexible pipe having a first end in fluid communication with the second aperture of the housing.
 
12. The leak detecting device according to claim 1 further comprising a flexible pipe having a first end adapted to receive a dye and a second end in fluid communication with the opening.


Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20170284888 A1
Lenart
US 4841149 A
Martin et al. hereinafter Martin.
US 5711501 A
Belokin et al. hereinafter Belokin


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 103 as being anticipated by Lenart
With respect to claim 1, Lenart discloses a leak detecting device for a fluid filled vessel (Title: Underwater Light Leakage Detection Apparatus, Figs.1-6) comprising: 
a housing (sealing dome 14) having a continuous perimeter edge sized to extend around an underwater surface (Fig. 4 illustrates dome 14 covering a swimming pool light fixture 12), the housing forming a hollow interior (Fig. 4 illustrates interior hemispherical space defined by the sealer dome) and comprising: 
a first aperture formed through a wall of the housing (Fig. 5 illustrates watertight openings 32 and 34 (first aperture) in the dome wall), and a second aperture formed through the wall of the housing (Fig. 4 illustrates the second aperture 42; ¶[0038]); 
a rod extending through the first aperture of the housing (¶[0034] discloses pull cord rings 26, 28 extending through sealing dome; Fig. 4), having a first end on an interior side of the housing and a second end on an exterior side of the housing (Fig. 4 illustrates part of the pull cord (first end) within the interior hemispherical space defined by the sealer dome and part of the pull cord (second end) on the exterior side of the dome); 
an anchoring attachment secured to the first end of the rod (¶[0035-0036] discloses pull cords 26 and 28 are fastened to individual solid, rigid, hook members 38, 40); and 
a resilient member secured to the perimeter edge of the housing (¶[0035] discloses the sealer dome 14 has a deformable sealer dome gasket 36 as shown in FIG. 4).
With respect to claim 5, Lenart discloses the leak detecting device according to claim 1 wherein the anchoring attachment further comprises a suction cup (¶[0036] discloses the corresponding action of the hook members 36, 38 engaging or gripping the light fixture periphery).  
With respect to claim 6, Lenart discloses the leak detection device according to claim 1 wherein the anchoring attachment further comprises an elongate brace (24 and 26).  
With respect to claim 8, Lenart discloses the leak detecting device according to claim 1 wherein the housing is made of an opaque material (¶[0044] discloses sealer dome 14 preferably are fabricated of any suitable water impervious plastic or rubber moldable material).  
With respect to claim 9, Lenart discloses the leak detecting device according to claim 1 further comprising: a flow meter coupled to the second aperture to indicate a flow of fluid into or out of the interior of the housing (¶[0041] discloses the leak detection specialist then can start the leakage test by injecting suitable dye material 50 into the detection tube 42 through the tube's top open end 46 located just beneath the surface of the pool water. This can be done preferably by using a conventional syringe 52 and injecting the dye material 50 through the top open end 46 of the leak detection tube 42, substantially as schematically depicted in FIG. 6).  
With respect to claim 10, Lenart discloses the leak detecting device according to claim 9 wherein the flow meter is transparent (¶[0046] discloses the leak detection tube 42 comprises a clear (transparent) flexible tube; syringe 52 is transparent as illustrated in Fig. 6).  
With respect to claim 11, Lenart discloses the leak detecting device according to claim 1 further comprising a flexible pipe having a first end in fluid communication with the second aperture of the housing (¶[0046] discloses the leak detection tube 42 comprises a clear (transparent) flexible tub).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of Belokin.
With respect to claim 2, Lenart discloses the leak detecting device according to claim 1 above. Lenart discloses the claimed invention except the rod is threaded.  
Belokin invention related to suction cup assemblies using a valve to control cup sealing to a flat surface so that the suction cups can be positioned, relocated and removed with ease discloses the rod extending through the aperture of the housing is threaded (col. 3 lines 43-46 discloses the end opposite the stem head 132 may have a threaded potion 147 which extends through the bore 124 to allow retainer 114 to be threaded onto the stem 112).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lenart with the teachings of Belokin so that the connecting ends of Lenart will have a threaded part as disclosed in Belokin’ s invention for the predicable benefit of securing the connecting ends with the sealing dome.            
With respect to claim 3, Lenart and Belokin disclose the leak detecting device according to claim 2 above. Belokin further discloses the rod is threaded along an entirety of a length of the rod (Fig. 2 illustrate the threaded part of 142).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lenart with the teachings of Belokin so that the connecting ends of Lenart will have a threaded part as disclosed in Belokin’ s invention for the predicable benefit of securing the connecting ends with the sealing dome.            
With respect to claim 4, Lenart and Belokin disclose the leak detecting device according to claim 1 above. Lenart is silent about a nut threaded on the rod on the exterior side of the housing.  
Belokin invention related to suction cup assemblies using a valve to control cup sealing to a flat surface so that the suction cups can be positioned, relocated and removed with ease discloses a nut threaded on the rod on the exterior side of the housing (col. 3 lines 50-54 discloses the retainer 114 has a central portion 148 and an outer surface shaped to accept a tightening device such as a wrench, screw driver or the like. The central portion 148 has a threaded bore 150 adapted for threading onto the threaded portion 147).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lenart with the teachings of Belokin so that the connecting ends of Lenart will have a threaded part and a retainer  as disclosed in Belokin’ s invention for the predicable benefit of securing the connecting ends with the sealing dome.            
With respect to claim 7, Lenart discloses the leak detecting device according to claim 1 wherein the housing is made of a transparent material. Lenart is silent about the sealing dome is made of a transparent material. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lenart’ sealing dome to be made from transparent material for the predictable benefit of visual inspection of the enclosure interior, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861            


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861